Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has to be amended as follows: 
Fig. 5, line 2: “dependincies” to be replaced with –dependencies--.

        Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5-6 are allowed because the prior art fail to teach a device for molten electrolyte composition analysis, the device comprising:
a metal body comprising a compartment with a reference material arranged therein and at least one receptacle containing an electrolyte sample, wherein an a-modification of aluminum oxide is used as the reference material;
at least one first temperature sensor having a sensing end that is immersed into the reference material and at least one second temperature sensor having a sensing end that is immersed into the electrolyte sample, wherein the first temperature sensor’s sensing end is entirely encased in a corundum cover; and
a data processing system configured to communicate with the at least one first temperature sensor and the second temperature sensor, to calculate and plot thermal and differential-thermal curves based on data received from the first temperature sensor and the second temperature sensor, determine phase crystallization temperatures of the reference material and the electrolyte sample on the thermal and differential-thermal curves, and to calculate a composition of the electrolyte sample based on the phase crystallization temperatures and a pre-calibration carried out based on phase crystallization temperatures in electrolytes of a known composition, in combination with the remaining limitations of claims 2-3, 5-6.
Claims 7-8 are allowed because the prior art fail to teach a method for molten electrolyte composition analysis, comprising:
immersing a device into a molten electrolyte, wherein the device comprises a compartment containing a reference material and at least one receptacle that the molten electrolyte fills when the device is immersed;
using a first temperature sensor to read a first temperature data of the molten electrolyte;
using a second temperature sensor to read a second temperature data of the reference material;
removing the device from the molten electrolyte and cooling down the device having the at least one receptacle filled with the molten electrolyte;
using the first temperature sensor to read a third temperature data of the molten electrolyte;
using the second temperature sensor to read a fourth temperature data of the reference material;
communicating the first temperature data, the second temperature data, the third temperature data, and the fourth temperature data to a data processing system;
using the data processing system to draw differential-thermal curves based the first temperature data, the second temperature data, the third temperature data, and the fourth temperature data; and
using the data processing system to divide the differential-thermal curves into phase peaks; and
using the data processing system to analyze the phase peaks to determine phase and blend composition information for the molten electrolyte, in combination with the remaining limitations of claim 7.
Claims 9-10 are allowed because the prior art fail to teach a method for molten electrolyte composition analysis, comprising:
immersing a device into a molten electrolyte, wherein the device comprises a compartment containing a reference material and at least one receptacle that the molten electrolyte fills when the device is immersed, such that the at least one receptacle fills with at least one electrolyte sample;
holding the device in the molten electrolyte until the temperatures of the at least one electrolyte sample and the reference material become equal based on readings from at least one first temperature sensor immersed in the reference material and at least one second temperature sensor immersed in the at least one electrolyte sample;
removing the device having the at least one receptacle filled with the at least one electrolyte sample from the molten electrolyte and cooling down the device to a temperature lower than the solidus temperature of the at least one electrolyte sample;
using a data processing system to register time dependencies for cooling the reference material and the at least one electrolyte sample, plot one or more thermal curve of dependence of the at least one electrolyte sample’s temperature against cooling time, and plot one or morel differential-thermal curves of dependence of the temperature difference between the at least one electrolyte sample and the reference material against time;
using the data processing system to determine the phase crystallization temperature on the one or more thermal curves and corresponding peaks on the one or more differential-thermal curves, wherein the phase crystallization temperature is determined based on the projection of the beginning of a straight section (drop-down) of the differential-thermal curve on the thermal curve;
using the data processing system for determining one or more phase peak parameters selected from a group consisting of the height of the phase peaks, and/or the area of the phase peaks, and the half-width of the phase peaks, determining the concentration of the phases in the electrolyte based on a pre-determined calibration dependence, which is based on phase crystallization temperatures in electrolytes of a known composition, on at least one of the phase peak parameters;
using the data processing system for determining the liquidus temperature and the superheat of the electrolyte and determining the phase and component composition of the at least one solid electrolyte samplers]], including all crystallizing phases, the content of which is no less than 3 wt-% in the at least one electrolyte sample, in combination with the remaining limitations of claim 10.
                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 19, 2021